Luke, J.
Gazaway sued the City of Atlanta (after complying with the statute requiring the filing of claim for damages, etc.), alleging, that while he was in the employment of the city in the construction department, and while setting forms for the purpose of making a concrete sewer through property of the city, he was injured and damaged; that the forms which he and two other men were setting in a sewer ditch were made by a gang of carpenters under the supervision of Mr. Grimm; that petitioner was working under a different foreman; that said forms were made of pine lumber, held together by nails driven in from the outside; that the particular forms from which he received his injury had on one side a nail with the head on the inside, and an inch or more of the nail sticking out on the outside; that the forms were let down into the ditch.by the use of ropes; that on the day of his injury the servants and agents of the city let one of the forms down into the ditch, and, before the same reached the bottom, one of the ropes slipped *282off, and, after the plaintiff was warned to do so by those on top of the ditch, he and the other men working with him caught the form; that the nail sticking out of the said fo^m was driven into the palm of his left hand; that the city was negligent, in putting the said nail into the form with the point sticking outward, in leaving said nail sticking outward through said form, in not seeing the same, in not warning the petitioner of the existence of the same, in not properly inspecting the form before it was lowered into, said ditch, and in not extracting the nail from the form before attempting to use it in the ditch. To the plaintiff’s petition the defendant demurred upon the grounds: (a) no cause of action is therein set out; (6) it appears that the injury alleged was caused from a risk incident to the employment of plaintiff; (c) it appears that the said plaintiff was injured by the negligence of a coemployee, for which this defendant is not liable. The court sustained the demurrer and dismissed the suit, and the plaintiff excepted. Meld, that the petition did not set forth a cause of action against the defendant, and it was not error to sustain the demurrer and dismiss the suit. Dozier v. City of Atlanta, 118 Ga. 354 (45 S. E. 306); Park’s Ann. Code, § 3129.
Decided November 14, 1917.
Rehearing denied December 13, 1917.
Action for damages; from city court of Atlanta — Judge Eeid. March 27, 1917.
W. H. Terrell, for plaintiff.
J. L. Mayson, 8. D. Hewlett, for defendant.

Judgment affirmed.


Wade, C. J., and Jenkins, J., concur.